Citation Nr: 0924072	
Decision Date: 06/26/09    Archive Date: 07/01/09

DOCKET NO.  06-10 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable evaluation for hearing loss.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to July 
1968.   

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement was filed in September 2005, a statement of the 
case was issued in February 2006, and a substantive appeal 
was received in March 2006.  The Veteran testified at a 
hearing before the Board in March 2009.  

The February 2005 rating decision also denied entitlement to 
service connection for type 2 diabetes mellitus associated 
with herbicide exposure, and the Veteran filed a notice of 
disagreement in September 2005.  A statement of the case was 
issued in February 2006.  Service connection was subsequently 
awarded for this disability in a September 2006 rating 
decision.  Hence, this issue is not before the Board. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran testified at the March 2009 Board hearing that 
service-connected hearing loss has worsened since his last VA 
examination in October 2007.  VA's General Counsel has 
indicated that when a claimant asserts that the severity of a 
disability has increased since the most recent rating 
examination, an additional examination is appropriate.  
VAOPGCPREC 11-95 (April 7, 1995).  See Olsen v. Principi, 3 
Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992) (holding that, where the veteran 
claims that a disability is worse than when originally rated, 
and the available evidence is too old to adequately evaluate 
the current state of the condition, VA must provide a new 
examination).  Thus, on remand, the RO/AMC should schedule 
the Veteran for an updated VA examination.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA 
audiological examination to ascertain the 
current severity of the Veteran's hearing 
loss.  The claims file must be made 
available to the examiner for review.  All 
examination findings should be reported to 
allow for application of VA rating 
criteria.  

2.  The RO should then review the expanded 
record and determine the proper rating for 
the Veteran's hearing loss.  The Veteran 
and his representative should be provided a 
supplemental statement of the case and an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review of the rating issue.  

The Veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
C. L. Wasser
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




